UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Seymour N. Lotsoff Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: March 31, 2010 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Lotsoff Capital Management Investment Trust Micro Cap Fund Semi-Annual Report March 31, 2010 Lotsoff Capital Management Investment Trust Micro Cap Fund March 31, 2010 Dear Shareholders: We are pleased to present the semi-annual report of the Lotsoff Capital Management Micro Cap Fund (the “Fund”) for the period ended March 31, 2010. The table below illustrates the Fund’s performance relative to several broad market indexes over this period. Total Returns as of March 31, 2010 Six One Three Five Since Months Year Years Years Inception* (cumulative) (annualized) (annualized) (annualized) (annualized) Micro Cap Fund 10.35% 78.03% -11.97% -2.65% -0.49% Russell Microcap™ Index 9.32% 65.15% -8.40% 0.04% 1.45% Russell 2000® Index 13.07% 62.77% -3.99% 3.36% 4.90% S&P 500® Index 11.75% 49.77% -4.17% 1.92% 3.72% Annual Operating Expenses:1.96%** * Inception Date: November 7, 2003 ** The Annual Operating Expense is reflective of the information disclosed in the Fund’s Prospectus dated January 29, 2010. The information may differ from the expense ratios disclosed in this report. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. The S&P 500®Index is a broad unmanaged index generally considered as representative of the U.S. equity market. The Russell 2000® Index is comprised of the smallest 2000 companies in the Russell 3000® Index. The Russell 3000® Index is comprised of the 3000 largest U.S. companies based on market capitalization. The Russell MicrocapTM Index includes the smallest 1,000 securities in the small-cap Russell 2000® Index plus the next 1,000 securities. All Indexes are unmanaged and returns include reinvested dividends.You cannot invest directly in an index. The economy and the markets continued to recover during the semi-annual period ended March 31, 2010. The economy appears to be healing more rapidly than we would have expected given the massive de-leveraging that is still in the process of occurring. But there is a lot of government stimulus and a lot of room for GDP growth simply through rebuilding inventories. Cost cutting and vastly improved productivity measures have contributed to very good earnings, especially considering the slow sales growth seen so far. Good earnings have propelled the market even though the economy has been subdued. If the economy resumes a steady growth rate, the market should continue to move higher as sales growth falls to the bottom line. We are not oblivious to downside forces including government regulations, over-spending and taxes. However, improvement of the unemployment picture could be the unappreciated and a surprising countervailing force to the present weight of the real estate environment. 1 Lotsoff Capital Management Investment Trust Micro Cap Fund The Fund’s performance for the six-month period ended March 31, 2010 was significantly higher than the Russell Microcap™ Index. The following table illustrates the Fund’s relative performance by sector during this period. Lotsoff Capital Management Micro Cap Fund versus Russell Micro Cap™ Index Performance Attribution Six Months Ended March 31, 2010 Active Return Effect By Sector Energy 0.06% Health Care -0.05% Materials -0.39% Financials 0.50% Industrials 0.28% Information Technology 0.36% Consumer Discretionary -0.10% Telecomm. Services 0.08% Consumer Staples 0.34% Utilities -0.06% We are encouraged by the Fund’s performance over the last six and twelve months. As you can see in the table above, six of the ten sectors contributed to our relative outperformance with the best performance coming from Financials, Information Technology and Industrials. Relative underperformance over the six months was seen in the materials and consumer discretionary sectors. During the six-month period, we moved into premium franchises with excellent longer-term growth prospects. We made a conscious effort to reduce the Fund’s exposure to names with high debt/equity ratios and/or significant refinance risk. Our focus also has been to look for names that will not need to recapitalize, as capital funding cannot be taken for granted in this environment. We continue to believe that the portfolio remains well positioned to benefit from the continuing recovery in the United States and strong growth in international markets. The market environment has not been favorable for our strategy for a few years. The building up of the asset value bubble (real estate, stocks, commodities, etc) and the subsequent meltdown was a period of distortion when viewed through the lens of economic rationality on which we base our decisions. While these events have been sobering for investors, they have brought about more focus on the fundamental foundation of a stock’s value and more economic rationality in considering investments of all types. We have adhered to our investment principles and, as we expected, as the debris clears and risk aversion abates our investment process is proving to be one that adds value. In conclusion, our focus in managing the Fund always will be on selecting companies we believe have the attributes that indicate a superior chance of being successful investments and seeking to control risk to protect investors’ capital. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to bring value to our investors. Sincerely, Donald W. Reid, Ph. D. Chief Investment Officer This material is not authorized for use unless accompanied or preceded by a prospectus. 2 Lotsoff Capital Management Investment Trust Micro Cap Fund Investments by Sector (As a Percentage of Long-Term Investments) March 31, 2010 (Unaudited) Consumer Discretionary % Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Miscellaneous Telecommunication Services Utilities Total % 3 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) Number of Shares Value COMMON STOCK % ADVERTISING % APAC Customer Services, Inc.* $ inVentiv Health, Inc.* AEROSPACE & DEFENSE % Astronics Corp.* Herley Industries, Inc.* Innovative Solutions & Support, Inc.* LMI Aerospace, Inc.* APPAREL % G-III Apparel Group Ltd.* Joe’s Jeans, Inc.* Perry Ellis International, Inc.* Rocky Brands, Inc.* Steven Madden Ltd.* True Religion Apparel, Inc.* AUTO PARTS & EQUIPMENT % ATC Technology Corp.* Dorman Products, Inc.* Exide Technologies* Fuel Systems Solutions, Inc.* Modine Manufacturing Co.* Spartan Motors, Inc. Strattec Security Corp.* Superior Industries International, Inc. Wonder Auto Technology, Inc.* BANKS % American River Bankshares Banco Latinoamericano de Exportaciones S.A.† Bancorp, Inc.* Bank of the Ozarks, Inc. Bridge Capital Holdings* Capital Bank Corp. Center Financial Corp.* Columbia Banking System, Inc. Community Capital Corp.* Crescent Financial Corp.* Enterprise Financial Services Corp. 4 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value BANKS (continued) First Bancorp $ First Busey Corp. First Financial Bancorp First Merchants Corp. First of Long Island Corp. Heritage Oaks Bancorp* Horizon Bancorp Intervest Bancshares Corp.* MB Financial, Inc. MetroCorp Bancshares, Inc.* Midsouth Bancorp, Inc. MidWestOne Financial Group, Inc. Oriental Financial Group, Inc.† Pacific Continental Corp. Peoples Bancorp of North Carolina, Inc. Pinnacle Financial Partners, Inc.* Porter Bancorp, Inc. Santander BanCorp*† SCBT Financial Corp. Seacoast Banking Corp. of Florida* Sierra Bancorp Southern National Bancorp of Virginia, Inc.* Southside Bancshares, Inc. Southwest Bancorp, Inc. Sun Bancorp, Inc.* Taylor Capital Group, Inc.* Texas Capital Bancshares, Inc.* United Community Banks, Inc.* Virginia Commerce Bancorp* Western Alliance Bancorp* Whitney Holding Corp. Wilshire Bancorp, Inc. BEVERAGES % Peet’s Coffee & Tea, Inc.* BIOTECHNOLOGY % Affymax, Inc.* Ariad Pharmaceuticals, Inc.* Arqule, Inc.* Celldex Therapeutics, Inc.* Chelsea Therapeutics International, Inc.* Cytokinetics, Inc.* CytRx Corp.* Dynavax Technologies Corp.* Emergent Biosolutions, Inc.* 5 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value BIOTECHNOLOGY (continued) MDRNA, Inc.* $ Medicines Co.* Momenta Pharmaceuticals, Inc.* Nanosphere, Inc.* NPS Pharmaceuticals, Inc.* Seattle Genetics, Inc.* SuperGen, Inc.* Vical, Inc.* XOMA Ltd.*† BUILDING MATERIALS % AAON, Inc. Apogee Enterprises, Inc. Comfort Systems USA, Inc. LSI Industries, Inc. CHEMICALS % American Pacific Corp.* American Vanguard Corp. Balchem Corp. Hawkins, Inc. Innophos Holdings, Inc. Innospec, Inc.* KMG Chemicals, Inc. Quaker Chemical Corp. ShengdaTech, Inc.* Stepan Co. Symyx Technologies, Inc.* COMMERCIAL SERVICES % Cornell Cos., Inc.* CPI Corp. Diamond Management & Technology Consultants, Inc. Dollar Financial Corp.* H&E Equipment Services, Inc.* Hill International, Inc.* Kendle International, Inc.* Kenexa Corp.* Lincoln Educational Services Corp.* Medifast, Inc.* On Assignment, Inc.* PRG-Schultz International, Inc.* StarTek, Inc.* Steiner Leisure Ltd.*† 6 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value COMPUTERS % BluePhoenix Solutions Ltd.*† $ Ciber, Inc.* Cogo Group, Inc.* Hutchinson Technology, Inc.* Integral Systems, Inc.* LivePerson, Inc.* Magma Design Automation, Inc.* NCI, Inc.* Ness Technologies, Inc.* Netscout Systems, Inc.* NetSol Technologies, Inc.* Radiant Systems, Inc.* Radisys Corp.* Rimage Corp.* Smart Modular Technologies WWH, Inc.*† Stratasys, Inc.* Super Micro Computer, Inc.* Virtusa Corp.* Xyratex Ltd.*† DISTRIBUTION/WHOLESALE % Core-Mark Holding Co., Inc.* MWI Veterinary Supply, Inc.* Navarre Corp.* DIVERSIFIED FINANCIAL SERVICES % Asta Funding, Inc. Calamos Asset Management, Inc. JMP Group, Inc. National Financial Partners Corp.* Nelnet, Inc. Sanders Morris Harris Group, Inc. Thomas Weisel Partners Group, Inc.* TradeStation Group, Inc.* World Acceptance Corp.* ELECTRICAL COMPONENTS & EQUIPMENT % Advanced Battery Technologies, Inc.* Graham Corp. Harbin Electric, Inc.* Insteel Industries, Inc. Powell Industries, Inc.* Ultralife Corp.* 7 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value ELECTRONICS % American Science & Engineering, Inc. $ Analogic Corp. Bel Fuse, Inc. Electro Scientific Industries, Inc.* Keithley Instruments, Inc. LoJack Corp.* Methode Electronics, Inc. NAM TAI Electronics, Inc.*† NVE Corp.* OSI Systems, Inc.* Rofin-Sinar Technologies, Inc.* Spectrum Control, Inc.* Sypris Solutions, Inc.* Zygo Corp.* ENERGY - ALTERNATE SOURCES % Comverge, Inc.* Headwaters, Inc.* Ocean Power Technologies, Inc.* Plug Power, Inc.* ENGINEERING & CONSTRUCTION % Dycom Industries, Inc.* Exponent, Inc.* Michael Baker Corp.* VSE Corp. ENTERTAINMENT % Carmike Cinemas, Inc.* Rick’s Cabaret International, Inc.* Shuffle Master, Inc.* ENVIRONMENTAL CONTROL % American Ecology Corp. Ceco Environmental Corp.* Waste Services, Inc.* FOOD % B&G Foods, Inc. Chiquita Brands International, Inc.* Nash Finch Co. 8 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value FOOD (continued) Overhill Farms, Inc.* $ Senomyx, Inc.* Smart Balance, Inc.* Spartan Stores, Inc. FOREST PRODUCTS & PAPER % Buckeye Technologies, Inc.* KapStone Paper and Packaging Corp.* Orchids Paper Products Co.* Schweitzer-Mauduit International, Inc. Wausau Paper Corp.* GAS % Chesapeake Utilities Corp. Delta Natural Gas Co., Inc. HEALTHCARE - PRODUCTS % Caliper Life Sciences, Inc.* CardioNet, Inc.* Cynosure, Inc.* Insulet Corp.* Kensey Nash Corp.* Micrus Endovascular Corp.* Natus Medical, Inc.* Orthofix International N.V.*† Orthovita, Inc.* Palomar Medical Technologies, Inc.* SonoSite, Inc.* Spectranetics Corp.* Syneron Medical Ltd.*† HEALTHCARE - SERVICES % Air Methods Corp.* Allied Healthcare International, Inc.* Almost Family, Inc.* American Dental Partners, Inc.* Continucare Corp.* Genoptix, Inc.* Gentiva Health Services, Inc.* Healthways, Inc.* LHC Group, Inc.* NovaMed, Inc.* 9 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value HEALTHCARE - SERVICES (continued) Odyssey HealthCare, Inc.* $ RehabCare Group, Inc.* Res-Care, Inc.* U.S. Physical Therapy, Inc.* HOLDING COMPANIES - DIVERSIFIED % Compass Diversified Holdings HOME BUILDERS % Orleans Homebuilders, Inc.* Standard Pacific Corp.* HOME FURNISHINGS % Furniture Brands International, Inc.* La-Z-Boy, Inc.* HOUSEHOLD PRODUCTS/WARES % Helen of Troy Ltd.*† Kid Brands, Inc.* Prestige Brands Holdings, Inc.* INSURANCE % American Equity Investment Life Holding Co. American Physicians Service Group, Inc. Amerisafe, Inc.* Amtrust Financial Services, Inc. First Mercury Financial Corp. Life Partners Holdings, Inc. Maiden Holdings Ltd.† PMA Capital Corp.* Radian Group, Inc. Tower Group, Inc. INTERNET % 1-800-Flowers.com, Inc.* Art Technology Group, Inc.* Bidz.com, Inc.* Drugstore.Com, Inc.* Health Grades, Inc.* HealthStream, Inc.* Infospace, Inc.* 10 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value INTERNET (continued) Internap Network Services Corp.* $ Internet Brands, Inc.* Liquidity Services, Inc.* Orbitz Worldwide, Inc.* PC-Tel, Inc.* Perficient, Inc.* S1 Corp.* Saba Software, Inc.* Shutterfly, Inc.* SonicWALL, Inc.* Stamps.com, Inc.* TeleCommunication Systems, Inc.* Terremark Worldwide, Inc.* U.S. Auto Parts Network, Inc.* Web.com Group, Inc.* INVESTMENT MANAGEMENT COMPANIES % Arlington Asset Investment Corp. KKR Financial Holdings LLC PennantPark Investment Corp. Prospect Capital Corp. TICC Capital Corp. IRON/STEEL % Universal Stainless & Alloy* LEISURE TIME % Arctic Cat, Inc.* GameTech International, Inc.* Multimedia Games, Inc.* LODGING % Century Casinos, Inc.* MTR Gaming Group, Inc.* MACHINERY - DIVERSIFIED % Alamo Group, Inc. Columbus McKinnon Corp.* Hurco Cos., Inc.* Intevac, Inc.* Middleby Corp.* Tecumseh Products Co.* 11 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value MEDIA % Dolan Media Co.* $ Journal Communications, Inc.* McClatchy Co.* New Frontier Media, Inc.* METAL FABRICATE/HARDWARE % Dynamic Materials Corp. Hawk Corp.* North American Galvanizing & Coating, Inc.* MINING % Century Aluminum Co.* Kaiser Aluminum Corp. North American Palladium Ltd.*† MISCELLANEOUS MANUFACTURING % AZZ, Inc. Ceradyne, Inc.* FreightCar America, Inc. GP Strategies Corp.* Synalloy Corp. OIL & GAS % ATP Oil & Gas Corp.* Carrizo Oil & Gas, Inc.* Gastar Exploration Ltd.*† GMX Resources, Inc.* Gulfport Energy Corp.* Magnum Hunter Resources Corp.* Petroquest Energy, Inc.* Resolute Energy Corp.* Rex Energy Corp.* Vaalco Energy, Inc. Vantage Drilling Co.*† OIL & GAS SERVICES % Dawson Geophysical Co.* Geokinetics, Inc.* Gulf Island Fabrication, Inc. Matrix Service Co.* Natural Gas Services Group, Inc.* 12 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value OIL & GAS SERVICES (continued) OYO Geospace Corp.* $ T-3 Energy Services, Inc.* Trico Marine Services, Inc.* PACKAGING & CONTAINERS % AEP Industries, Inc.* Bway Holding Co.* UFP Technologies, Inc.* PHARMACEUTICALS % Acadia Pharmaceuticals, Inc.* Adolor Corp.* Allos Therapeutics, Inc.* Animal Health International, Inc.* Ardea Biosciences, Inc.* Array Biopharma, Inc.* Depomed, Inc.* Dusa Pharmaceuticals, Inc.* Dyax Corp.* Idenix Pharmaceuticals, Inc.* Inspire Pharmaceuticals, Inc.* ISTA Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* MAP Pharmaceuticals, Inc.* Myriad Pharmaceuticals, Inc.* Neogen Corp.* Obagi Medical Products, Inc.* Omega Protein Corp.* Orexigen Therapeutics, Inc.* Penwest Pharmaceuticals Co.* Poniard Pharmaceuticals, Inc.* Pozen, Inc.* Progenics Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Santarus, Inc.* Spectrum Pharmaceuticals, Inc.* Sucampo Pharmaceuticals, Inc.* Targacept, Inc.* Vivus, Inc.* REAL ESTATE INVESTMENT TRUSTS % American Capital Agency Corp. Anworth Mortgage Asset Corp. 13 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value REAL ESTATE INVESTMENT TRUSTS (continued) Arbor Realty Trust, Inc.* $ CapLease, Inc. Capstead Mortgage Corp. Education Realty Trust, Inc. FelCor Lodging Trust, Inc.* First Potomac Realty Trust NorthStar Realty Finance Corp. Pennsylvania Real Estate Investment Trust Resource Capital Corp. U-Store-It Trust REAL ESTATE MANAGEMENT % Thomas Properties Group, Inc. RETAIL % America’s Car-Mart, Inc.* Buffalo Wild Wings, Inc.* Build-A-Bear Workshop, Inc.* Carrols Restaurant Group, Inc.* CKE Restaurants, Inc. Conn’s, Inc.* Denny’s Corp.* Ezcorp, Inc.* First Cash Financial Services, Inc.* Fuqi International, Inc.* Jamba, Inc.* Landry’s Restaurants, Inc.* PetMed Express, Inc. Retail Ventures, Inc.* Ruth’s Hospitality Group, Inc.* Shoe Carnival, Inc.* Steak N Shake Co.* Stein Mart, Inc.* Susser Holdings Corp.* Tuesday Morning Corp.* Wet Seal, Inc.* SAVINGS & LOANS % BankFinancial Corp. First Financial Holdings, Inc. First Place Financial Corp. Flushing Financial Corp. Indiana Community Bancorp NASB Financial, Inc. Provident Financial Holdings, Inc. 14 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value SAVINGS & LOANS (continued) Teche Holding Co. $ Territorial Bancorp, Inc. Timberland Bancorp, Inc. United Western Bancorp, Inc. Waterstone Financial, Inc.* Westfield Financial, Inc. WSFS Financial Corp. SEMICONDUCTORS % Advanced Analogic Technologies, Inc.* Anadigics, Inc.* ATMI, Inc.* AuthenTec, Inc.* AXT, Inc.* Ceva, Inc.* Cirrus Logic, Inc.* DSP Group, Inc.* Emcore Corp.* Exar Corp.* GSI Technology, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kopin Corp.* Lattice Semiconductor Corp.* Microtune, Inc.* Mindspeed Technologies, Inc.* O2Micro International Ltd. ADR*† Pericom Semiconductor Corp.* Richardson Electronics Ltd. Rudolph Technologies, Inc.* Sigma Designs, Inc.* Silicon Image, Inc.* Techwell, Inc.* Ultratech, Inc.* Virage Logic Corp.* Volterra Semiconductor Corp.* White Electronic Designs Corp.* Zoran Corp.* SOFTWARE % Actuate Corp.* Bottomline Technologies, Inc.* China Information Security Technology, Inc.* China TransInfo Technology Corp.* Descartes Systems Group, Inc.*† 15 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value SOFTWARE (continued) Digi International, Inc.* $ Ebix, Inc.* GSE Systems, Inc.* inContact, Inc.* Interactive Intelligence, Inc.* Opnet Technologies, Inc. Phoenix Technologies Ltd.* QAD, Inc.* RightNow Technologies, Inc.* Seachange International, Inc.* Smith Micro Software, Inc.* Taleo Corp.* Trident Microsystems, Inc.* TELECOMMUNICATIONS % 8x8, Inc.* Adaptec, Inc.* Anaren, Inc.* Applied Signal Technology, Inc. Atlantic Tele-Network, Inc. BigBand Networks, Inc.* Consolidated Communications Holdings, Inc. EMS Technologies, Inc.* Exfo Electro Optical Engineering, Inc.*† Extreme Networks* GeoEye, Inc.* Globecomm Systems, Inc.* Harmonic, Inc.* HickoryTech Corp. Hypercom Corp.* Ixia* Knology, Inc.* Oplink Communications, Inc.* Opnext, Inc.* Symmetricom, Inc.* USA Mobility, Inc.* TOYS/GAMES/HOBBIES % Jakks Pacific, Inc.* Leapfrog Enterprises, Inc.* RC2 Corp.* TRANSPORTATION % CAI International, Inc.* Dynamex, Inc.* 16 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2010 (Unaudited) (continued) Number of Shares Value TRANSPORTATION (continued) Express-1 Expedited Solutions, Inc.* $ Frozen Food Express Industries* Horizon Lines, Inc. Marten Transport Ltd.* OceanFreight, Inc.*† PAM Transportation Services, Inc.* Paragon Shipping, Inc.† Star Bulk Carriers Corp.† WATER % Consolidated Water Co., Inc.† TOTAL COMMON STOCK (Cost $18,270,089) EXCHANGE-TRADED FUNDS % iShares Russell 2000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $374,994) TOTAL INVESTMENTS (Cost $18,645,083) % Other Assets less Liabilities % NET ASSETS % $ * Non-income producing security. † Foreign security denominated in U.S. dollars and traded on a U.S. exchange. See notes to financial statements. 17 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Assets and Liabilities March 31, 2010 (Unaudited) ASSETS: Investments at value (cost $18,645,083) $ Receivable for securities sold Receivable for capital stock sold Receivable for interest and dividends Prepaid expenses Total assets LIABILITIES: Payable to custodian Payable for capital stock redeemed Accrued investment advisory fees Accrued auditing fees Accrued custody fees Accrued trustees’ fees Accrued administration and accounting fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ SHARES OUTSTANDING, no par value (Unlimited shares authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (Net assets divided by shares outstanding) $ See notes to financial statements. 18 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Operations For the Six Months Ended March 31, 2010 (Unaudited) INVESTMENT INCOME: Interest income $
